Title: To James Madison from the Right Reverend James Madison, 18 April 1804
From: Madison, James (Reverend)
To: Madison, James



Dear Sir,
Apl. 18h. 1804. Wmsburg
I recd. your Draft upon the Norfolk Bank for 500$, & now return your Note. The Sum paid to John was the Amount of Interest then due; as to any Bal. it is so trifling as to be of no Consideration, being, at most, not more than the Int. from Novr. to Apl.
The Circumstances which you mention relative to the Virga. Bank, will very probably occur. Competition, it may reasonably be expected, will reduce Profit, in this, as well as in other Cases. But as the State is so deeply interested, the Competition will, no Doubt, be restricted as much as possible. The Loan, which the Bank is to make to the State, will also operate as a heavy Tax upon the Profits. However, not knowing how I can more advantageously dispose of the small sum, which I can command, I shall be a Subscriber for 60 or 80 Shares.
I am very solicitous to add Mr Mansfeild, who is now employed as a Surveyor, or Geographer in the Western Country by the Genl Govt, & whom, probably, you Know, to the Number of our Professors. He certainly is an able Mathematician, & would be, from his Character & Talents, an important Acquisition. Mr Jefferson, to whom I wrote for Information respecting Mr Mansfd would not object to his Resignation, & supposes it not altogether improbable, that he might prefer the tranquil & secure Life of a College to the Hardships & Dangers of the Wilderness, tho’ his Salary is now 2000 Dollars, the double of what he might expect here, at least, for some Time. I should have written to him, after the Rect. of Mr. Jefferson’s Answer to my Letter, had I known how to direct to him, or rather where to find him. I have supposed, that your Office may, possibly, require occasional Communications with him; & if so, that you would have the Goodness to enquire of him whether he wd. accept the Professorship proposed. His Election would be certain, & he might enter upon his Office in October, or Novr. next. The Emoluments would be not less, & not much more, than 1000$ pr An. If you could obtain this Information, you would do us an essential Favr. Or, if you think it better that a Letter should be sent from this Place, to be forwarded from your Office, I would inclose one to you. I am sorry to add to your Engagements, in the smallest Degree; but the procuring a really distinguished Mathemn. is an object of such Consequence to a College, that I am persuaded your Goodness will excuse me. I am Dr Sir Yrs. with sincerest Affn.
J Madison
